
	
		II
		112th CONGRESS
		1st Session
		S. 132
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish an Office of Forensic Science and a Forensic
		  Science Board, to strengthen and promote confidence in the criminal justice
		  system by ensuring consistency and scientific validity in forensic testing, and
		  for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Criminal Justice and Forensic
			 Science Reform Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Purpose.
					TITLE I—Structure and oversight
					Sec. 101. Office of Forensic Science.
					Sec. 102. Forensic Science Board.
					Sec. 103. Committees.
					Sec. 104. Authorization of appropriations.
					TITLE II—Accreditation of forensic science
				laboratories
					Sec. 201. Accreditation of forensic science
				laboratories.
					Sec. 202. Standards for laboratory accreditation.
					Sec. 203. Administration and enforcement of accreditation
				program.
					TITLE III—Certification of Forensic Science Personnel
					Sec. 301. Definitions.
					Sec. 302. Certification of forensic science
				personnel.
					Sec. 303. Standards for certification.
					Sec. 304. Administration and review of certification
				program.
					Sec. 305. Grants and technical assistance.
					TITLE IV—Research
					Sec. 401. Research strategy and priorities.
					Sec. 402. Research grants.
					Sec. 403. Oversight and review.
					Sec. 404. Public-private collaboration.
					TITLE V—Standards and Best Practices
					Sec. 501. Development of standards and best
				practices.
					Sec. 502. Establishment and dissemination of standards and best
				practices.
					Sec. 503. Review and oversight.
					TITLE VI—Additional Responsibilities of the Office of Forensic
				Science and the Forensic Science Board
					Sec. 601. Forensic science training and education for judges,
				attorneys, and law enforcement personnel.
					Sec. 602. Educational programs in the forensic
				sciences.
					Sec. 603. Medical-legal death examination.
					Sec. 604. Inter-governmental coordination.
					Sec. 605. Anonymous reporting.
					Sec. 606. Interoperability of databases and
				technologies.
					Sec. 607. Code of ethics.
				
			2.DefinitionsIn this Act—
			(1)the term Board means the
			 Forensic Science Board established under section 102(a);
			(2)the term Committee means a
			 committee established under section 103(a)(2);
			(3)the term
			 Deputy Director means the Deputy Director of the Office;
			(4)the term
			 Director means the Director of the Office;
			(5)the term
			 forensic science discipline shall have the meaning given that term
			 by the Director in accordance with section 102(h);
			(6)the term
			 forensic science laboratory shall have the meaning given that term
			 by the Director in accordance with section 201(c);
			(7)the term
			 Office means the Office of Forensic Science established under
			 section 101(a); and
			(8)the term
			 relevant personnel shall have the meaning given that term by the
			 Director in accordance with section 301(b).
			3.PurposeThe purpose of this Act is to strengthen and
			 promote confidence in the criminal justice system by promoting standards and
			 best practices and ensuring consistency, scientific validity, and accuracy with
			 respect to forensic testing, analysis, identification, and comparisons, the
			 results of which may be interpreted, presented, or otherwise used during the
			 course of a criminal investigation or criminal court proceeding.
		IStructure and
			 oversight
			101.Office of
			 Forensic Science
				(a)In
			 generalThere is established
			 an Office of Forensic Science within the Office of the Deputy Attorney General
			 in the Department of Justice.
				(b)Officers and
			 staff
					(1)In
			 generalThe Office shall include—
						(A)a Director, who
			 shall be appointed by the Attorney General;
						(B)a Deputy
			 Director, who shall be—
							(i)an
			 employee of the National Institute of Standards and Technology;
							(ii)selected by the
			 Director of the National Institute of Standards and Technology; and
							(iii)detailed to the
			 Office on a reimbursable basis;
							(C)such additional
			 staff detailed on a reimbursable basis from the National Institute of Standards
			 and Technology as the Deputy Director, in consultation with the Director and
			 subject to the approval of the Director of the National Institute of Standards
			 and Technology, determines appropriate; and
						(D)such other
			 officers and staff as the Deputy Attorney General, the Director, and the Deputy
			 Director determine appropriate.
						(2)DeadlineNot
			 later than 180 days after the date of enactment of this Act, the initial
			 appointments, selections, and detailing under paragraph (1) shall be
			 made.
					(c)VacancyIn
			 the event of a vacancy in the position of Director—
					(1)the Attorney
			 General shall designate an acting Director; and
					(2)during any period
			 of vacancy before designation of an acting Director, the Deputy Attorney
			 General shall serve as acting Director.
					(d)LiaisonThe
			 Director of the National Science Foundation, in consultation with the Director
			 and the Deputy Director, shall designate a liaison at the National Science
			 Foundation to facilitate communication between the Office and the National
			 Science Foundation.
				(e)Duties and
			 authority
					(1)In
			 generalThe Office shall—
						(A)assist the Board
			 in carrying out all the functions of the Board under this Act and such other
			 related functions as are necessary to perform the functions; and
						(B)evaluate and act
			 upon the recommendations of the Board in accordance with paragraph (4).
						(2)Specific
			 responsibilitiesThe Director, in consultation with the Deputy
			 Director, shall—
						(A)establish,
			 implement, and enforce accreditation and certification standards under titles
			 II and III;
						(B)establish a
			 comprehensive strategy for scientific research in the forensic sciences under
			 title IV;
						(C)establish and
			 implement standards and best practices for forensic science disciplines under
			 title V;
						(D)define the term
			 forensic science discipline for the purposes of this Act in
			 accordance with section 102(h);
						(E)establish and
			 maintain a list of forensic science disciplines in accordance with section
			 102(h);
						(F)establish
			 Committees in accordance with section 103;
						(G)define the term
			 forensic science laboratory for the purposes of this Act in
			 accordance with section 201(c); and
						(H)perform all other
			 functions of the Office under this Act and such other related functions as are
			 necessary to perform the functions of the Office described in this Act.
						(3)Additional
			 responsibilities of Deputy DirectorThe Deputy Director, in
			 consultation with the Director of the National Institute of Standards and
			 Technology, shall oversee—
						(A)the
			 implementation of any standard, protocol, definition, or other material
			 established or amended based on a recommendation by a Committee; and
						(B)the work of the
			 Committees.
						(4)Consideration
			 of recommendations
						(A)In
			 generalUpon receiving a recommendation from the Board, the
			 Director shall—
							(i)give substantial
			 deference to the recommendation; and
							(ii)not later than
			 90 days after the date on which the Director receives the recommendation,
			 determine whether to adopt, modify, or reject the recommendation.
							(B)Modification
							(i)In
			 generalIf the Director determines to substantially modify a
			 recommendation under subparagraph (A), the Director shall immediately notify
			 the Board of the proposed modification.
							(ii)Board
			 recommendationNot later than 30 days after the date on which the
			 Director provides notice to the Board under clause (i), the Board shall submit
			 to the Director a recommendation on whether the proposed modification should be
			 adopted.
							(iii)Acceptance of
			 modificationIf the Board recommends that a proposed modification
			 should be adopted under clause (ii), the Director may implement the modified
			 recommendation.
							(iv)Rejection of
			 modificationIf the Board recommends that a proposed modification
			 should not be adopted under clause (ii), the Director shall, not later than 10
			 days after the date on which the Board makes the recommendation—
								(I)provide notice
			 and an explanation of the modification proposed to the Committee on the
			 Judiciary and the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on the Judiciary and the Committee on Science and
			 Technology of the House of Representatives; and
								(II)begin a
			 rulemaking on the record after opportunity for an agency hearing.
								(C)RejectionNot
			 later than 30 days after the date on which the Director determines to reject a
			 recommendation under subparagraph (A), the Director shall—
							(i)provide notice
			 and an explanation of the decision to the Committee on the Judiciary and the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on the Judiciary and the Committee on Science and Technology of the
			 House of Representatives; and
							(ii)begin a
			 rulemaking on the record after opportunity for an agency hearing.
							(f)WebsiteThe
			 Director shall—
					(1)establish a
			 website that is publicly accessible; and
					(2)publish
			 recommendations of the Board and all standards, protocols, definitions, and
			 other materials established, or amended, by the Director under this Act on the
			 website.
					102.Forensic
			 Science Board
				(a)In
			 generalThere is established a Forensic Science Board to serve as
			 an advisory board regarding forensic science in order to strengthen and promote
			 confidence in the criminal justice system by promoting standards and best
			 practices and ensuring consistency, scientific validity, and accuracy with
			 respect to forensic testing, analysis, identification, and comparisons, the
			 results of which may be interpreted, presented, or otherwise used during the
			 course of a criminal investigation or criminal court proceeding.
				(b)Appointment
					(1)In
			 generalThe Board shall be composed of 19 members, who
			 shall—
						(A)be appointed by
			 the President not later than 180 days after the date of enactment of this Act;
			 and
						(B)come from
			 professional communities that have expertise relevant to and significant
			 interest in the field of forensic science.
						(2)Consideration
			 and consultationIn making an appointment under paragraph (1),
			 the President shall—
						(A)consider the need
			 for the Board to exercise independent scientific judgment;
						(B)consider, among
			 other factors, recommendations from leading scientific organizations and
			 leading professional organizations in the field of forensic science and other
			 relevant fields; and
						(C)consult with the
			 Chairman and Ranking Member of the—
							(i)Committee on the
			 Judiciary and the Committee on Commerce, Science, and Transportation of the
			 Senate; and
							(ii)the Committee on
			 the Judiciary and the Committee on Science and Technology of the House of
			 Representatives.
							(3)RequirementsThe
			 Board shall include—
						(A)not fewer than 10
			 members who have comprehensive scientific backgrounds, of which—
							(i)not fewer than 5
			 members have extensive experience or background in scientific research;
			 and
							(ii)not fewer than 5
			 members have extensive experience or background in forensic science; and
							(B)not fewer than 1
			 member from each category described in paragraph (4).
						(4)CategoriesThe
			 categories described in this paragraph are—
						(A)judges;
						(B)Federal
			 Government officials;
						(C)State and local
			 government officials;
						(D)prosecutors;
						(E)law enforcement
			 officers;
						(F)criminal defense
			 attorneys;
						(G)organizations
			 that represent people who may have been wrongly convicted;
						(H)practitioners in
			 forensic laboratories;
						(I)physicians with
			 relevant expertise; and
						(J)State laboratory
			 directors.
						(5)Fulfillment of
			 multiple requirementsAn individual may fulfill more than 1
			 requirement described in paragraph (3) or (4).
					(6)Ex officio
			 membersThe Director and the Deputy Director shall serve as ex
			 officio and nonvoting members of the Board.
					(c)Terms
					(1)In
			 generalA member of the Board shall be appointed for a term of 6
			 years.
					(2)ExceptionOf
			 the members first appointed to the Board—
						(A)6 members shall
			 serve a term of 2 years;
						(B)6 members shall
			 serve a term of 4 years; and
						(C)7 members shall
			 serve a term of 6 years.
						(3)Renewable
			 termA member of the Board may be appointed for not more than a
			 total of 2 terms, including an initial term described in paragraph (2).
					(4)Vacancies
						(A)In
			 generalIn the event of a vacancy, the President may appoint a
			 member to fill the remainder of the term.
						(B)Additional
			 termA member appointed under subparagraph (A) may be reappointed
			 for 1 additional term.
						(5)HoldoversIf
			 a successor has not been appointed at the conclusion of the term of a member of
			 the Board, the member of the Board may continue to serve until—
						(A)a successor is
			 appointed; or
						(B)the member of the
			 Board is reappointed.
						(d)ResponsibilitiesThe
			 Board shall—
					(1)make
			 recommendations to the Director relating to research priorities and needs,
			 accreditation and certification standards, standards and protocols for forensic
			 science disciplines, and any other issue consistent with this Act;
					(2)monitor and
			 evaluate—
						(A)the
			 administration of accreditation, certification, and research programs and
			 procedures established under this Act; and
						(B)the operation of
			 the Committees;
						(3)review and
			 update, as appropriate, any recommendations made under paragraph (1);
			 and
					(4)perform all other
			 functions of the Board under this Act and such other related functions as are
			 necessary to perform the functions of the Board.
					(e)ConsultationThe
			 Board shall consult as appropriate with the Deputy Attorney General, the
			 Director of the National Institute of Standards and Technology, the Director of
			 the National Science Foundation, the Director of the National Institute of
			 Justice, the Director of the Centers for Disease Control and Prevention, senior
			 officials from other relevant Federal agencies, and relevant officials of State
			 and local government.
				(f)Meetings
					(1)In
			 generalThe Board shall hold not fewer than 4 meetings of the
			 full Board each year.
					(2)Requirements
						(A)NoticeThe
			 Board shall provide public notice of any meeting of the Board a reasonable
			 period in advance of the meeting.
						(B)Open
			 meetingsA meeting of the Board shall be open to the
			 public.
						(C)QuorumA
			 majority of the members of the Board shall be present for a quorum to conduct
			 business.
						(g)Votes
					(1)In
			 generalDecisions of the Board shall be made by an affirmative
			 vote of not less than 2/3 of the members of the Board
			 voting.
					(2)Voting
			 procedures
						(A)RecordedAll
			 votes of the Board shall be recorded.
						(B)Remote and
			 proxy votingIf necessary, a member of the Board may cast a
			 vote—
							(i)over the phone or
			 through electronic mail or other electronic means if the vote is scheduled to
			 take place during a time other than a full meeting of the Board; and
							(ii)over the phone
			 or by proxy if the vote is scheduled to take place during a full meeting of the
			 Board.
							(h)Definition of
			 forensic science discipline
					(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Board shall—
						(A)develop a
			 recommended definition of the term forensic science discipline for
			 purposes of this Act, which shall encompass disciplines with a sufficient
			 scientific basis that involve forensic testing, analysis, identification, or
			 comparisons, the results of which may be interpreted, presented, or otherwise
			 used during the course of a criminal investigation or criminal court
			 proceeding;
						(B)develop a
			 recommended list of forensic science disciplines for purposes of this Act;
			 and
						(C)submit the
			 recommended definition and proposed list of forensic science disciplines to the
			 Director.
						(2)ConsiderationIn
			 developing a recommended list of forensic science disciplines under paragraph
			 (1)(B), the Board shall consider each field from which courts in criminal cases
			 hear forensic testimony or admit forensic evidence.
					(3)Exclusion from
			 listIf the Board recommends that a field should not be included
			 on the list submitted under paragraph (1) because the field has insufficient
			 scientific basis on the date of the recommendation of the Board, the Board
			 shall publish an explanation of the recommendation, which—
						(A)shall be
			 published on the website of the Board; and
						(B)may include a
			 finding that a field could be recognized as a forensic science discipline,
			 based on additional research.
						(4)EstablishmentAfter
			 the Director receives the recommendation of the Board under paragraph (1), the
			 Director shall, in accordance with section 101(e)(4), establish a definition
			 for the term forensic science discipline, and shall establish a
			 list of forensic science disciplines.
					(5)Annual
			 evaluationOn an annual basis, the Board shall—
						(A)evaluate—
							(i)whether any field
			 should be added to the list of forensic science disciplines established under
			 paragraph (4); and
							(ii)whether any
			 field on the list of forensic science disciplines established under paragraph
			 (4) should be modified or removed; and
							(B)submit the
			 evaluation conducted under subparagraph (A), including any recommendations, to
			 the Director.
						(i)Staff
					(1)In
			 generalThe Board may, without regard to the civil service laws
			 and regulations, appoint and terminate an executive director and such other
			 additional personnel as may be necessary to enable the Board to perform the
			 duties of the Board.
					(2)CompensationThe
			 Board may fix the compensation of the executive director and other personnel
			 appointed under paragraph (1) without regard to the provisions of chapter 51
			 and subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
					(3)Personnel as
			 Federal employees
						(A)In
			 generalAny personnel of the Board who are employees shall be
			 employees under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 24 85, 87, 89, 89A, 89B, and 90 of that title.
						(B)Members of the
			 BoardSubparagraph (A) shall not be construed to apply to members
			 of the Board.
						(4)Procurement of
			 temporary and intermittent servicesThe Board may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
					(5)Voluntary
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Board may accept and use voluntary and uncompensated services for the
			 Board as the Board determines necessary.
					(j)Reports to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Board shall submit to Congress a
			 report describing the work of the Board and the work of each Committee, which
			 shall include a description of any recommendations, decisions, and other
			 significant materials generated during the 2-year period.
				(k)Applicability
			 of the Federal Advisory Committee Act
					(1)In
			 generalSubject to paragraphs (2) and (3), the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall apply to the Board.
					(2)Termination
			 provisionSection 14(a)(2) of the Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the Board.
					(3)Compensation of
			 membersMembers of the Board shall serve without compensation for
			 services performed for the Board.
					(4)Travel
			 expensesThe members of the Board shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Board.
					(5)Designated
			 Federal officerIn accordance with the Federal Advisory Committee
			 Act (5 U.S.C. App.), the Director shall—
						(A)serve as the
			 designated Federal officer; and
						(B)designate a
			 committee management officer for the Board.
						103.Committees
				(a)Establishment
			 and maintenance of Committees
					(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Board shall issue recommendations to the Director relating
			 to—
						(A)the number of
			 Committees that shall be established to examine research needs, standards and
			 best practices, and certification standards for the forensic science
			 disciplines, which shall be—
							(i)not
			 fewer than 1; and
							(ii)sufficient to
			 allow the Committees to function effectively;
							(B)the scope of
			 responsibility for each Committee recommended to be established, which shall
			 ensure that each forensic science discipline is addressed by a
			 Committee;
						(C)what the
			 relationship should be between the Committees and any scientific working group
			 or technical working group that has a similar scope of responsibility;
			 and
						(D)whether any
			 Committee should consider any field not recognized as a forensic science
			 discipline for the purpose of determining whether there is research that could
			 be conducted and used to form the basis for establishing the field as a
			 forensic science discipline.
						(2)EstablishmentAfter
			 the Director receives the recommendations of the Board under paragraph (1), the
			 Director, in coordination with the Deputy Director, shall—
						(A)in accordance
			 with section 101(e)(4), establish—
							(i)Committees to
			 examine research needs, standards, and best practices, and certification
			 standards for the forensic science disciplines, which shall be not fewer than
			 1; and
							(ii)a
			 clear scope of responsibility for each Committee; and
							(B)publish a list of
			 the Committees and the scope of responsibility for each Committee on the
			 website for the Office.
						(3)Annual
			 evaluationThe Board, on an annual basis, shall—
						(A)evaluate—
							(i)whether any new
			 Committees should be established;
							(ii)whether the
			 scope of responsibility for any Committee should be modified; and
							(iii)whether any
			 Committee should be discontinued;
							(B)submit any
			 recommendations relating to the evaluation conducted under subparagraph (A) to
			 the Director and Deputy Director.
						(4)UpdatesUpon
			 receipt of any recommendations from the Board under paragraph (3), the Director
			 shall, in accordance with section 101(e)(4), determine whether to establish,
			 modify the scope of, or discontinue any Committee.
					(b)Membership
					(1)In
			 generalEach Committee shall—
						(A)consist of not
			 more than 21 members—
							(i)each of whom
			 shall be a scientist with knowledge relevant to a forensic science discipline
			 addressed by the Committee; and
							(ii)not less than 50
			 percent of whom shall have extensive experience or background in scientific
			 research;
							(B)have a number of
			 members who have extensive experience or background in the forensic sciences
			 sufficient to ensure that the Committee has an adequate understanding of the
			 factors and needs unique to the forensic sciences; and
						(C)have a membership
			 that represents a variety of scientific disciplines, including the forensic
			 sciences.
						(2)DefinitionIn
			 this subsection, the term scientist includes—
						(A)a statistician
			 with a scientific background; and
						(B)a physician with
			 expertise in forensic sciences.
						(c)Appointment
					(1)In
			 generalThe Deputy Director, in consultation with the Board,
			 shall appoint the members of each Committee.
					(2)ConsiderationIn
			 appointing members to a Committee under paragraph (1), the Deputy Director
			 shall consider—
						(A)the importance of
			 analysis from scientists with academic backgrounds; and
						(B)the importance of
			 input from experienced forensic practitioners.
						(3)VacanciesIn
			 the event of a vacancy, the Deputy Director, in consultation with the Board,
			 may appoint a member to fill the remainder of the term.
					(4)HoldoversIf
			 a successor has not been appointed at the conclusion of the term of a member of
			 the Committee, the member of the Committee may continue to serve until—
						(A)a successor is
			 appointed; or
						(B)the member of the
			 Committee is reappointed.
						(d)TermsA
			 member of a Committee shall serve for renewable terms of 4 years.
				(e)Support and
			 oversight
					(1)In
			 generalThe National Institute of Standards and Technology shall
			 provide support and staff for each Committee as needed.
					(2)Duties and
			 oversightThe Deputy Director shall—
						(A)perform periodic
			 oversight of each Committee; and
						(B)report any
			 concerns about the performance or functioning of a Committee to the Board and
			 the Director.
						(3)Failure to
			 complyIf a Committee fails to produce recommendations within the
			 time periods required under this Act, the Deputy Director and the Director of
			 the National Institute of Standards and Technology shall work with the
			 Committee to assist the Committee in producing the required recommendations in
			 a timely manner.
					(f)Duties
					(1)In
			 generalA Committee shall have the duties and responsibilities
			 set out in this Act, and shall perform any other functions determined
			 appropriate by the Board and the Deputy Director.
					(2)Committee
			 decisions and recommendations
						(A)In
			 generalA Committee shall submit recommendations and all
			 recommended standards, protocols, or other materials developed by the Committee
			 to the Board for evaluation.
						(B)Prohibition of
			 modification of decisions and recommendationsAny recommendations
			 of a Committee and any recommended standards, protocols, or other materials
			 developed by a Committee may be approved or disapproved by the Board, but may
			 not be modified by the Board.
						(C)Approval of
			 decisions and recommendationsIf the Board approves a
			 recommendation or recommended standard, protocol, or other material submitted
			 by a Committee under subparagraph (A), the Board shall submit the
			 recommendation or recommended standard, protocol, or other material as a
			 recommendation of the Board, to the Director and Deputy Director for
			 consideration in accordance with section 101(e)(4).
						(D)Disapproval of
			 decisions and recommendationsIf the Board disapproves of any
			 recommendation of a Committee or recommended standard, protocol, or other
			 material developed by a Committee—
							(i)the
			 Board shall provide in writing the reason for the disapproval of the
			 recommendation or recommended standard, protocol, or other material;
							(ii)the Committee
			 shall withdraw the recommendation or recommended standard, protocol, or other
			 material developed by the Committee; and
							(iii)the Committee
			 may submit a revised recommendation or recommended standard, protocol, or other
			 material.
							(g)Meetings
					(1)In
			 generalA Committee shall hold not fewer than 4 meetings of the
			 full Committee each year.
					(2)Requirements
						(A)NoticeA
			 Committee shall provide public notice of any meeting of the Committee a
			 reasonable period in advance of the meeting.
						(B)Open
			 meetingsA meeting of a Committee shall be open to the
			 public.
						(C)QuorumA
			 majority of members of a Committee shall be present for a quorum to conduct
			 business.
						(h)Votes
					(1)In
			 generalDecisions of a Committee shall be made by an affirmative
			 vote of not less than 2/3 of the members of the Committee
			 voting.
					(2)Voting
			 procedures
						(A)RecordedAll
			 votes taken by a Committee shall be recorded.
						(B)Remote and
			 proxy votingIf necessary, a member of the Committee may cast a
			 vote—
							(i)over the phone or
			 through electronic mail if the vote is scheduled to take place during a time
			 other than a full meeting of the Committee; and
							(ii)over the phone
			 or by proxy if the vote is scheduled to take place during a full meeting of the
			 Committee.
							(i)Applicability
			 of the Federal Advisory Committee Act
					(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to a Committee.
					(2)Compensation of
			 membersMembers of a Committee shall serve without compensation
			 for services performed for the Committee.
					(3)Travel
			 expensesThe members of a Committee shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Committee.
					104.Authorization
			 of appropriationsThere are
			 authorized to be appropriated—
				(1)$15,000,000 for
			 each of fiscal years 2012 through 2016 for the operation and staffing of the
			 Office;
				(2)$5,000,000 for
			 each of fiscal years 2012 through 2016 for the operation and staffing of the
			 Board;
				(3)$15,000,000 for
			 each of fiscal years 2012 through 2016 for the operation and staffing of the
			 Committees; and
				(4)$5,000,000 for
			 each of fiscal years 2012 through 2016 to the National Institute of Standards
			 and Technology for the oversight, support, and staffing of the
			 Committees.
				IIAccreditation of
			 forensic science laboratories
			201.Accreditation
			 of forensic science laboratories
				(a)In
			 generalOn and after the date established under subsection
			 (b)(2)(D), a forensic science laboratory may not receive, directly or
			 indirectly, any Federal funds, unless the Director has verified that the
			 laboratory has been accredited in accordance with the standards and procedures
			 established under this title.
				(b)Procedures for
			 accreditation
					(1)RecommendationsNot
			 later than 3 years after the date of enactment of this Act, the Board shall
			 submit to the Director—
						(A)recommended
			 procedures for the accreditation of forensic science laboratories that are
			 consistent with the recommended standards and criteria developed by the Board
			 under section 202;
						(B)recommended
			 procedures for the periodic review and updating of the accreditation status of
			 forensic science laboratories;
						(C)recommended
			 procedures for the Director to verify that laboratories have been accredited in
			 accordance with the standards and procedures established under this title,
			 which shall include procedures to implement, administer, and coordinate
			 enforcement of the program for the accreditation of forensic science
			 laboratories; and
						(D)a recommendation
			 regarding the date by which forensic science laboratories should—
							(i)begin the process
			 of laboratory accreditation; and
							(ii)obtain
			 verification of laboratory accreditation to be eligible to receive Federal
			 funds.
							(2)EstablishmentAfter the Director receives the
			 recommendations of the Board under paragraph (1), the Director shall, in
			 accordance with section 101(e)(4), establish—
						(A)procedures for
			 the accreditation of a forensic science laboratory;
						(B)procedures for
			 the Director to verify that laboratories have been accredited in accordance
			 with the standards and procedures established under this title;
						(C)the date by which
			 a forensic science laboratory shall begin the process of accreditation;
			 and
						(D)the date by which
			 a forensic science laboratory shall obtain verification of laboratory
			 accreditation to be eligible to receive Federal funds.
						(c)Definition
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Board shall recommend to the Director a definition of the term
			 forensic science laboratory for purposes of this Act, which shall
			 include any laboratory that conducts forensic testing, analysis,
			 identification, or comparisons, the results of which may be interpreted,
			 presented, or otherwise used during the course of a criminal investigation or
			 criminal court proceeding.
					(2)EstablishmentAfter the Director receives the
			 recommendation of the Board under paragraph (1), the Director shall, in
			 accordance with section 101(e)(4), establish a definition for the term
			 forensic science laboratory.
					(d)Applicability
			 to Federal agenciesOn and after the date established by the
			 Director under subsection (b)(2)(D), a Federal agency may not use any forensic
			 science laboratory during the course of a criminal investigation or criminal
			 court proceeding unless the forensic science laboratory meets the standards of
			 accreditation and certification established by the Office under this
			 Act.
				202.Standards for
			 laboratory accreditation
				(a)Standards
					(1)RecommendationsNot
			 later than 18 months after the date of enactment of this Act, the Board shall,
			 in consultation with qualified professional organizations, submit to the
			 Director recommendations regarding standards for the accreditation of forensic
			 science laboratories, including quality assurance standards, to ensure the
			 quality, integrity, and accuracy of any testing, analysis, identification, or
			 comparisons performed by a forensic science laboratory for use during the
			 course of a criminal investigation or criminal court proceeding.
					(2)EstablishmentAfter the Director receives the
			 recommendations of the Board under paragraph (1), the Director shall, in
			 accordance with section 101(e)(4), establish standards for the accreditation of
			 forensic science laboratories.
					(3)RequirementsIn
			 recommending or establishing standards under paragraph (1) or (2) the Board and
			 the Director shall—
						(A)consider—
							(i)whether any
			 relevant national accreditation standards that were in effect before the date
			 of enactment of this Act would be sufficient for the accreditation of forensic
			 science laboratories under this Act; and
							(ii)whether any
			 relevant national accreditation standards that were in effect before the date
			 of enactment of this Act would be sufficient for the accreditation of forensic
			 science laboratories under this Act with supplemental standards; and
							(B)include—
							(i)educational and
			 training requirements for relevant laboratory personnel;
							(ii)proficiency and
			 competency testing requirements for relevant laboratory personnel; and
							(iii)maintenance and
			 auditing requirements for accredited forensic science laboratories.
							(b)Review of
			 standards
					(1)In
			 generalNot less frequently than once every 5 years—
						(A)the Board
			 shall—
							(i)review the scope
			 and effectiveness of the accreditation standards established under subsection
			 (a);
							(ii)submit
			 recommendations to the Director relating to whether, and if so, how to update
			 the standards as necessary to—
								(I)account for
			 developments in relevant scientific research and technological advances;
								(II)ensure adherence
			 to the standards and best practices established under title V; and
								(III)address any
			 other issue identified during the course of the review conducted under clause
			 (i); and
								(B)the Director
			 shall, as necessary and in accordance with section 101(e)(4), update the
			 accreditation standards established under subsection (a).
						(2)Procedures for
			 open and transparent review of standardsThe Director, in
			 consultation with the Board, shall establish procedures to ensure that the
			 process for developing, reviewing, and updating accreditation standards under
			 this section—
						(A)is open and
			 transparent to the public; and
						(B)includes an
			 opportunity for the public to comment on proposed standards with sufficient
			 prior notice.
						203.Administration
			 and enforcement of accreditation program
				(a)Administration
			 and enforcement of accreditation program
					(1)In
			 generalThe Director shall determine whether a forensic science
			 laboratory is eligible to receive, directly or indirectly, Federal funds under
			 section 201(a).
					(2)Administration
						(A)In
			 generalThe Director may identify 1 or more qualified accrediting
			 entities with experience and expertise relevant to the accreditation of
			 forensic science laboratories, the accreditation of a forensic science
			 laboratory by which shall constitute accreditation for purposes of section
			 201(a).
						(B)OversightThe
			 Director shall periodically reevaluate whether accreditation by a qualified
			 accrediting entity identified under subparagraph (A) is adequate to ensure
			 compliance with the standards and procedures established under this
			 title.
						(C)ReportingThe
			 Director shall provide regular reports to the Board regarding the accreditation
			 of forensic science laboratories by qualified accrediting entities identified
			 under subparagraph (A) and reevaluations of accreditation by qualified
			 accrediting entities under subparagraph (B), which shall be published on the
			 website of the Office.
						(b)Review of
			 eligibilityNot less frequently than once every 5 years, the
			 Director shall evaluate whether a forensic science laboratory that has been
			 determined to be eligible to receive Federal funds under section 201(a) remains
			 eligible to receive Federal funds, including whether any accreditation of the
			 forensic science laboratory by a qualified accrediting entity identified under
			 subparagraph (A) is still in effect.
				(c)WebsiteThe
			 Director shall develop and maintain on the website of the Office an updated
			 list of—
					(1)the forensic
			 science laboratories that are eligible for Federal funds under section
			 201(a);
					(2)the forensic
			 science laboratories that have been determined to be ineligible to receive
			 Federal funds under section 201(a); and
					(3)the forensic
			 science laboratories that are awaiting a determination regarding eligibility to
			 receive Federal funds under section 201(a).
					IIICertification
			 of Forensic Science Personnel
			301.Definitions
				(a)Covered
			 entityIn this title, the term covered entity means
			 an entity that—
					(1)is not a forensic
			 science laboratory; and
					(2)conducts forensic
			 testing, analysis, identification, or comparisons, the results of which may be
			 interpreted, presented, or otherwise used during the course of a criminal
			 investigation or criminal court proceeding.
					(b)Relevant
			 personnel
					(1)RecommendationNot
			 later than 1 year after the date of enactment of this Act, the Board shall
			 submit to the Director a recommended definition of the term relevant
			 personnel, which shall include individuals who—
						(A)conduct forensic
			 testing, analysis, identification, or comparisons, the results of which may be
			 interpreted, presented, or otherwise used during the course of a criminal
			 investigation or criminal court proceeding; or
						(B)testify about
			 evidence prepared by an individual described in paragraph (A).
						(2)DefinitionAfter
			 the Director receives the recommendation of the Board under paragraph (1), the
			 Director shall, in accordance with section 101(e)(4), define the term
			 relevant personnel for purposes of this title.
					302.Certification
			 of forensic science personnelExcept as provided in section 304(c)(2), on
			 and after the date established under section 304(c)(1), a forensic science
			 laboratory or covered entity may not receive, directly or indirectly, any
			 Federal funds, unless all relevant personnel of the forensic science laboratory
			 or covered entity are certified under this title.
			303.Standards for
			 certification
				(a)Recommended
			 standards
					(1)In
			 generalNot later than 2 years after the date on which all
			 members of a Committee have been appointed, the Committee shall make
			 recommendations to the Board relating to standards for the certification of
			 relevant personnel in each forensic science discipline addressed by the
			 Committee.
					(2)RequirementsIn
			 developing recommended standards under paragraph (1), a Committee shall—
						(A)consult with
			 qualified professional organizations;
						(B)consider relevant
			 certification standards and best practices developed by qualified professional
			 or scientific organizations;
						(C)consider any
			 standards or best practices established under title V; and
						(D)consider—
							(i)whether certain
			 minimum standards should be established for the education and training of
			 relevant personnel;
							(ii)whether there
			 should be an alternative process to enable relevant personnel who were hired
			 before the date established under section 304(c)(1), to obtain certifications,
			 including—
								(I)testing that
			 demonstrates proficiency in a specific forensic science discipline that is
			 equal to or greater than the level of proficiency required by the standards for
			 certification; and
								(II)a waiver of
			 certain educational and training requirements;
								(iii)whether and
			 under what conditions relevant personnel should be allowed to perform an
			 activity described in subparagraph (A) or (B) of section 301(b)(1) for a
			 forensic science laboratory or covered entity while the individual obtains the
			 training and education required for certification under the standards developed
			 under this title; and
							(iv)whether
			 certification by recognized and relevant medical boards should be sufficient
			 for relevant personnel to meet the standards developed under this title.
							(b)Approval or
			 denial of recommendationsThe Board shall approve or deny any
			 recommendation submitted by a Committee under subsection (a) in accordance with
			 section 103(f)(2).
				(c)Establishment
			 of standardsAfter the Director receives recommendations from the
			 Board under subsection (b), the Director shall, in accordance with section
			 101(e)(4), establish standards for the certification of relevant
			 personnel.
				(d)Review of
			 standards
					(1)In
			 generalNot less frequently than once every 5 years, a Committee
			 shall—
						(A)review the
			 standards for certification established under subsection (c) for each forensic
			 science discipline within the responsibility of the Committee; and
						(B)submit to the
			 Board recommendations regarding updates, if any, to the standards for
			 certification as necessary—
							(i)to
			 account for developments in relevant scientific research, technological
			 advances, or changes in the law; and
							(ii)to
			 ensure adherence to the uniform standards and best practices established under
			 title V.
							(2)Board
			 reviewNot later than 180 days after the date on which a
			 Committee submits recommendations under paragraph (1)(B), the Board shall, in
			 accordance with section 103(f)(2)—
						(A)consider the
			 recommendations; and
						(B)submit to the
			 Director recommendations of uniform standards and best practices for each
			 forensic science discipline.
						(3)UpdatesAfter
			 the Director receives recommendations from the Board under paragraph (2), the
			 Director shall, in accordance with section 101(e)(4), update the standards for
			 certification of relevant personnel.
					(e)Public
			 commentThe Director, in consultation with the Board, shall
			 establish procedures to ensure that the process for establishing, reviewing,
			 and updating standards for certification of relevant personnel under this
			 section—
					(1)is open and
			 transparent to the public; and
					(2)includes an
			 opportunity for the public to comment on proposed standards with sufficient
			 prior notice.
					304.Administration
			 and review of certification program
				(a)In
			 general
					(1)DeterminationThe
			 Director shall determine whether a forensic science laboratory or covered
			 entity is eligible to receive, directly or indirectly, Federal funds under
			 section 302.
					(2)ProceduresNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 establish policies and procedures to implement, administer, and coordinate
			 enforcement of the certification requirements established under this title,
			 including requiring the periodic recertification of relevant personnel.
					(b)Administration
					(1)In
			 generalAfter consultation with the Board, the Director may
			 identify 1 or more qualified professional organizations with experience and
			 expertise relevant to the certification of individuals in a particular forensic
			 science discipline, the certification of an individual by which shall
			 constitute certification for purposes of section 302.
					(2)OversightThe
			 Director shall periodically reevaluate whether certification by a qualified
			 professional organizations identified under paragraph (1) is adequate to ensure
			 compliance with the standards established under this title.
					(3)ReportingThe
			 Director shall provide regular reports to the Board regarding the certification
			 of relevant personnel by qualified professional organizations identified under
			 paragraph (1) and reevaluations of certification by qualified professional
			 organizations under paragraph (2), which shall be published on the website of
			 the Office.
					(c)Implementation
			 of certification requirements
					(1)In
			 generalAfter consultation with the Board, the Director shall
			 establish the date on which forensic science laboratories and covered entities
			 shall be in compliance with the certification requirements of this
			 title.
					(2)Gradual
			 implementationThe Director shall, in consultation with the Board
			 and each Committee, establish policies and procedures to enable the gradual
			 implementation of the certification requirements that—
						(A)include a
			 reasonable schedule to allow relevant personnel to obtain certifications;
			 and
						(B)allow for partial
			 compliance with the requirements of section 302 for a reasonable period of time
			 after the date established under paragraph (1).
						(d)Review of
			 certification requirementsThe Director shall establish policies
			 and procedures for the periodic review of the implementation, administration,
			 and enforcement of the certification requirements established under this
			 title.
				305.Grants and
			 technical assistance
				(a)In
			 generalThe Director of the
			 National Institute of Justice, in consultation with the Director, may make
			 grants and provide technical assistance to forensic science laboratories and
			 other entities subject to the requirements under this title and title II to
			 ensure that forensic science laboratories and covered entities are able to
			 effectively fulfill the responsibilities of the laboratories or entities during
			 the process of—
					(1)seeking accreditation under title II;
			 and
					(2)obtaining certifications for relevant
			 personnel under this title.
					(b)Authorization
			 of appropriations
					(1)In
			 generalThere is authorized
			 to be appropriated $10,000,000 for each of fiscal years 2012 through 2016 to
			 the National Institute of Justice for the grant program and technical
			 assistance described in subsection (a).
					(2)RequirementNot less than 75 percent of funds
			 appropriated pursuant to paragraph (1) shall be used for grants under this
			 section.
					(c)ReportThe
			 Director of the National Institute of Justice shall, on an annual basis, submit
			 to the Board and the Director a report that describes—
					(1)the application
			 process for grants under this section;
					(2)each grant made
			 under this section during the fiscal year before the fiscal year in which the
			 report is submitted; and
					(3)as appropriate,
			 the status and results of any grants previously described in a report submitted
			 under this subsection.
					IVResearch
			401.Research
			 strategy and priorities
				(a)Comprehensive
			 research strategy and agenda
					(1)RecommendationNot
			 later than 18 months after the date of enactment of this Act, the Board shall
			 recommend to the Director a comprehensive strategy for fostering and improving
			 peer-reviewed scientific research relating to the forensic science disciplines,
			 including research addressing issues of accuracy, reliability, and validity in
			 the forensic science disciplines.
					(2)EstablishmentAfter the Director receives recommendations
			 from the Board under paragraph (1), the Director shall, in accordance with
			 section 101(e)(4), establish a comprehensive strategy for fostering and
			 improving peer-reviewed scientific research relating to the forensic science
			 disciplines.
					(3)Review
						(A)Board
			 reviewNot less frequently than once every 5 years, the Board
			 shall—
							(i)review the
			 comprehensive strategy established under paragraph (2); and
							(ii)recommend any
			 necessary updates to the comprehensive strategy.
							(B)UpdatesAfter
			 the Director receives recommendations from the Board under subparagraph (A),
			 the Director shall, in accordance with section 101(e)(4), update the
			 comprehensive strategy as necessary and appropriate.
						(b)Research
			 funding priorities
					(1)RecommendationNot
			 later than 18 months after the date of enactment of this Act, the Board shall
			 recommend to the Director a list of priorities for forensic science research
			 funding.
					(2)EstablishmentAfter the Director receives the list from
			 the Board under paragraph (1), the Director shall, in accordance with section
			 101(e)(4), establish a list of priorities for forensic science research
			 funding.
					(3)ReviewNot less frequently than once every 2
			 years, the Board shall—
						(A)review—
							(i)the list of priorities established under
			 paragraph (2); and
							(ii)the findings of the relevant Committees
			 made under subsection (c); and
							(B)recommend any necessary updates to the list
			 of priorities, incorporating, as appropriate, the findings of the Committees
			 under subsection (c).
						(4)UpdatesAfter the Director receives the
			 recommendations under paragraph (3), the Director shall, in accordance with
			 section 101(e)(4), update as necessary the list of research funding
			 priorities.
					(c)Evaluation of
			 research needsNot later than 2 years after the date on which all
			 members of a Committee have been appointed under section 103, and periodically
			 thereafter, the Committee shall—
					(1)examine and
			 evaluate the scientific research in each forensic science discipline within the
			 responsibility of the Committee;
					(2)conduct
			 comprehensive surveys of scientific research relating to each forensic science
			 discipline within the responsibility of the Committee;
					(3)examine the
			 research needs in each forensic science discipline within the responsibility of
			 the Committee and identify key areas in which further scientific research is
			 needed; and
					(4)develop and
			 submit to the Board a list of research needs and priorities.
					(d)ConsiderationIn
			 developing the initial research strategy, research priorities, and surveys
			 required under this section, the Board and the Director shall consider any
			 findings, surveys, and analyses relating to research in forensic science
			 disciplines, including those made by the Subcommittee on Forensic Science of
			 the National Science and Technology Council.
				402.Research
			 grants
				(a)Competitive
			 grants
					(1)DefinitionIn
			 this subsection, the term eligible entity means—
						(A)a nonprofit
			 academic or research institution; and
						(B)any other entity
			 designated by the Director of the National Institute of Standards and
			 Technology.
						(2)Peer-review
			 research grants
						(A)In
			 generalThe Director of the National Institute of Standards and
			 Technology may, on a competitive basis, make grants to eligible entities to
			 conduct peer-reviewed scientific research.
						(B)ConsiderationIn
			 making grants under this paragraph, the Director of the National Institute of
			 Standards and Technology shall—
							(i)ensure that
			 grants made under this paragraph are for peer-reviewed scientific research in
			 areas that are consistent with the research priorities established by the
			 Director under section 401(b); and
							(ii)take into
			 consideration the research needs identified by the Committees under section
			 401(c).
							(3)Development of
			 new technologiesThe Director of the National Institute of
			 Standards and Technology may, on a competitive basis, make grants to eligible
			 entities to conduct peer-reviewed scientific research to develop new
			 technologies and processes to increase the efficiency, effectiveness, and
			 accuracy of forensic testing procedures.
					(4)Coordination
			 with DirectorIn making grants under this subsection, the
			 Director of the National Institute of Standards and Technology shall—
						(A)coordinate with
			 the Director; and
						(B)consider the plan
			 established under section 404.
						(5)Coordination
			 with the National Science FoundationThe Director of the National
			 Institute of Standards and Technology shall consult and coordinate with the
			 National Science Foundation to ensure—
						(A)the integrity of
			 the process for reviewing funding proposals and awarding grants under this
			 subsection; and
						(B)that the
			 grant-making process is not subject to any undue bias or influence.
						(b)Report
					(1)In
			 general
						(A)SubmissionThe
			 Director of the National Institute of Standards and Technology shall, on an
			 annual basis, submit to the Board and the Director a report that
			 describes—
							(i)the
			 application process for grants under this section;
							(ii)each grant made
			 under this section in the fiscal year before the report is submitted;
			 and
							(iii)as appropriate,
			 the status and results of grants previously described in a report submitted
			 under this subsection.
							(B)PublicationThe
			 Director shall publish the report submitted under subparagraph (A) on the
			 website of the Office.
						(2)EvaluationThe
			 Board and the Director shall evaluate each report submitted under paragraph (1)
			 and consider the information provided in each report in reviewing the research
			 strategy and priorities established under section 401.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated—
					(1)$75,000,000 to
			 the National Institute of Standards and Technology for each of fiscal years
			 2012 through 2016 for grants under subsection (a)(2); and
					(2)$15,000,000 to
			 the National Institute of Standards and Technology for each of fiscal years
			 2012 through 2016 for grants under subsection (a)(3).
					403.Oversight and
			 review
				(a)ReportsNot
			 later than 3 years after the date on which the first grant is awarded under
			 paragraph (2) or (3) of section 402(a), and not later than 2 years after the
			 date on which the first report under this subsection is submitted, the
			 Inspector General of the Department of Justice, in coordination with the
			 Inspector General of the Department of Commerce, shall submit to Congress a
			 report on the administration and effectiveness of the grant programs described
			 in section 402(a).
				(b)RequirementsEach
			 report submitted under this section shall evaluate—
					(1)whether any undue
			 biases or influences affected the integrity of the solicitation, award, or
			 administration of research grants; and
					(2)whether there was
			 any unnecessary duplication, waste, fraud, or abuse in the grant-making
			 process.
					404.Public-private
			 collaboration
				(a)RecommendationNot
			 later than 2 years after the date of enactment of this Act, the Board shall
			 submit to the Director a recommended plan for encouraging collaboration among
			 universities, nonprofit research institutions, State and local forensic science
			 laboratories, private forensic science laboratories, private corporations, and
			 the Federal Government to develop and perform cost-effective and reliable
			 research in the forensic sciences, consistent with the research priorities
			 established under section 401(b)(2).
				(b)RequirementsThe
			 plan recommended under subsection (a) shall include—
					(1)incentives for
			 nongovernmental entities to invest significant resources into conducting
			 necessary research in the forensic sciences;
					(2)procedures for
			 ensuring the research described in paragraph (1) will be conducted with
			 sufficient scientific rigor that the research can be relied upon by—
						(A)the Committees in
			 developing standards under this Act; and
						(B)forensic science
			 personnel; and
						(3)clearly defined
			 requirements for disclosure of the sources of funding by nongovernmental
			 entities for forensic science research conducted in collaboration with
			 governmental entities and safeguards to prevent conflicts of interest or undue
			 bias or influence.
					(c)Establishment
			 and implementationAfter receiving the recommended plan of the
			 Board under subsection (a), the Director shall establish, in accordance with
			 section 101(e)(4), and implement a plan for encouraging collaboration among
			 universities, nonprofit research institutions, State and local forensic science
			 laboratories, private forensic science laboratories, private corporations, and
			 the Federal Government to develop and perform cost-effective and reliable
			 research in the forensic sciences, consistent with the research priorities
			 established under section 401(b)(2).
				(d)OversightThe
			 Director, in consultation with the Board, shall periodically evaluate and, as
			 necessary, update the plan established under subsection (c).
				VStandards and
			 Best Practices
			501.Development of
			 standards and best practices
				(a)Committee
			 recommendations
					(1)In
			 generalNot later than 2 years after the date on which all
			 members of a Committee have been appointed under section 103, the Committee
			 shall develop and recommend to the Board uniform standards and best practices
			 for each forensic science discipline addressed by the Committee,
			 including—
						(A)standard
			 protocols;
						(B)quality assurance
			 standards; and
						(C)standard
			 terminology for use in reporting, including reports of identifications,
			 analyses, or comparisons of forensic evidence that may be used during a
			 criminal investigation or criminal court proceeding.
						(2)RequirementsIn
			 developing the uniform standards and best practices under paragraph (1), a
			 Committee shall—
						(A)as appropriate,
			 consult with qualified professional organizations; and
						(B)develop uniform
			 standards and best practices that are designed to ensure the quality and
			 scientific integrity of data, results, conclusions, analyses, and reports that
			 are generated for use in the criminal justice system.
						(b)Board
			 recommendationsNot later than 180 days after the date on which a
			 Committee submits recommended uniform standards and best practices under
			 subsection (a), the Board shall, in accordance with section 103(f)(2)—
					(1)consider the
			 recommendations; and
					(2)submit to the
			 Director recommendations of uniform standards and best practices.
					502.Establishment
			 and dissemination of standards and best practices
				(a)In
			 generalAfter the Board submits uniform standards or best
			 practices for a forensic science discipline under section 501(b), the Director
			 shall, in accordance with section 101(e)(4), establish and disseminate uniform
			 standards and best practices for the forensic science discipline.
				(b)PublicationThe
			 Director shall publish the uniform standards and best practices established
			 under subsection (a) on the website of the Office.
				503.Review and
			 oversight
				(a)Review by
			 Committees
					(1)In
			 generalNot less frequently than once every 3 years, each
			 Committee shall review and, as necessary, recommend to the Board updates to the
			 uniform standards and best practices established under section 502 for each
			 forensic science discipline within the responsibility of the Committee.
					(2)ConsiderationsIn
			 reviewing, and developing recommended updates to, the uniform standards and
			 best practices under paragraph (1), a Committee shall consider—
						(A)input from
			 qualified professional organizations;
						(B)research
			 published after the date on which the uniform standards and best practices were
			 established, including research conducted under title IV; and
						(C)any changes to
			 relevant law made after the date on which the uniform standards and best
			 practices were established.
						(b)Board
			 recommendationsNot later than 180 days after the date on which a
			 Committee submits recommended updates to the uniform standards and best
			 practices under subsection (a), the Board shall, in accordance with section
			 103(f)(2)—
					(1)consider the
			 recommendations; and
					(2)recommend to the
			 Director any updates, as necessary, to the uniform standards and best practices
			 established under section 502.
					(c)UpdatesAfter
			 the Director receives recommended updates, if any, under subsection (b), the
			 Director shall, in accordance with section 101(e)(4), update and disseminate
			 the uniform standards and best practices for each forensic science discipline
			 as necessary.
				(d)ProceduresThe
			 Director, in consultation with the Board, shall establish procedures to ensure
			 that the process for developing, reviewing, and updating the uniform standards
			 and best practices—
					(1)is open and
			 transparent to the public; and
					(2)includes an
			 opportunity for the public to comment on proposed standards with sufficient
			 prior notice.
					VIAdditional
			 Responsibilities of the Office of Forensic Science and the Forensic Science
			 Board
			601.Forensic
			 science training and education for judges, attorneys, and law enforcement
			 personnel
				(a)In
			 general
					(1)RecommendationNot
			 later than 2 years after the date of enactment of this Act, the Board shall
			 submit to the Director a recommended plan for—
						(A)supporting the
			 education and training of judges, attorneys, and law enforcement personnel in
			 the forensic sciences and fundamental scientific principles, which shall
			 include education on the competent use and evaluation of forensic science
			 evidence; and
						(B)developing a
			 standardized curriculum for education and training described in subparagraph
			 (A).
						(2)EstablishmentUpon
			 receipt of the recommendation from the Board under paragraph (1), the Director
			 shall establish, in accordance with section 101(e)(4), and implement a plan
			 for—
						(A)supporting the
			 education and training of judges, attorneys, and law enforcement personnel in
			 the forensic sciences and fundamental scientific principles, which shall
			 include education on the competent use and evaluation of forensic science
			 evidence; and
						(B)developing a
			 standardized curriculum for education and training described in subparagraph
			 (A).
						(3)OversightThe
			 Director, in consultation with the Board, shall periodically evaluate and, as
			 necessary, update the plan established under paragraph (2).
					(b)Grant
			 program
					(1)In
			 generalThe Director of the National Institute of Justice may, in
			 consultation with the Director—
						(A)provide technical
			 assistance directly or indirectly to judges, attorneys, and law enforcement
			 personnel in the forensic sciences and fundamental scientific principles,
			 including the competent use and evaluation of forensic science evidence;
			 and
						(B)make grants to
			 States and units of local government and nonprofit organizations or
			 institutions to provide training to judges, attorneys, and law enforcement
			 personnel about the forensic sciences and fundamental scientific principles,
			 including the competent use and evaluation of forensic science evidence.
						(2)RequirementOn
			 and after the date on which the Director establishes the plan for supporting
			 the education and training of judges, attorneys, and law enforcement personnel
			 in the forensic sciences and fundamental scientific principles under subsection
			 (a)(2), the Director of the National Institute of Justice shall administer the
			 grant program described in paragraph (1) in accordance with the plan.
					(3)Authorization
			 of appropriations
						(A)In
			 generalThere is authorized to be appropriated to the Director of
			 the National Institute of Justice $10,000,000 for each of fiscal years 2012
			 through 2016 for grants and technical assistance under this subsection.
						(B)RequirementNot
			 less than 75 percent of the funds appropriated pursuant to this paragraph shall
			 be used for grants under this subsection.
						602.Educational
			 programs in the forensic sciences
				(a)RecommendationsNot later than 3 years after the date of
			 enactment of this Act, the Board shall submit to the Director—
					(1)a recommended plan for supporting the
			 development of undergraduate and graduate educational programs in the forensic
			 science disciplines and related fields; and
					(2)recommendations as to whether the
			 development of standards or requirements for educational programs in the
			 forensic science disciplines and related fields is appropriate.
					(b)Establishment
			 and implementationUpon receipt of the recommendation from the
			 Board under subsection (a), the Director shall establish, in accordance with
			 section 101(e)(4), and implement—
					(1)a plan for
			 supporting the development of undergraduate and graduate educational programs
			 in the forensic science disciplines and related fields; and
					(2)any standards or
			 requirements for education programs in the forensic science disciplines and
			 related fields determined by the Director to be appropriate.
					(c)OversightThe
			 Director, in consultation with the Board, shall—
					(1)oversee the
			 implementation of any standards or requirements established under subsection
			 (b); and
					(2)periodically
			 evaluate and, as necessary, update the plan, standards, or requirements
			 established under subsection (b).
					603.Medical-legal
			 death examination
				(a)RecommendationsNot later than 3 years after the date of
			 enactment of this Act, the Board shall submit to the Director—
					(1)a recommended plan to encourage the Federal
			 Government and State and local governments to implement systems to ensure that
			 qualified individuals perform medical-legal death examinations and to encourage
			 qualified individuals to enter the field of medical-legal death examination;
			 and
					(2)recommendations on whether and how the
			 requirements, standards and regulations established under this Act should apply
			 to individuals who perform medical-legal death examinations.
					(b)Establishment
			 and implementationUpon receipt of the recommendations from the
			 Board under subsection (a), the Director shall establish, in accordance with
			 section 101(e)(4), and implement—
					(1)a plan to
			 encourage the Federal Government and State and local governments to implement
			 systems to ensure that qualified individuals perform medical-legal death
			 examinations and to encourage qualified individuals to enter the field of
			 medical-legal death examination; and
					(2)any specific or
			 additional standards or requirements for individuals who perform medical-death
			 examinations determined by the Director to be appropriate.
					(c)OversightThe
			 Director, in consultation with the Board, shall—
					(1)oversee the
			 implementation of any standards or requirements established under subsection
			 (b)(2); and
					(2)periodically
			 evaluate and, as necessary, update the plan, standards, and requirements
			 established under subsection (b).
					604.Inter-governmental
			 coordinationThe Board and the
			 Director shall regularly—
				(1)coordinate with
			 relevant Federal agencies, including the National Science Foundation, the
			 Department of Defense, and the National Institutes of Health, as appropriate,
			 to make efficient and appropriate use of research expertise and funding;
			 and
				(2)coordinate with
			 the Department of Homeland Security and other relevant Federal agencies to
			 determine ways in which the forensic science disciplines may assist in homeland
			 security and emergency preparedness.
				605.Anonymous
			 reportingNot later than 3
			 years after the date of enactment of this Act, the Director shall develop a
			 system for any individual to provide information relating to compliance, or
			 lack of compliance, with the requirements, standards, and regulations
			 established under this Act, which may include a hotline or website that has
			 appropriate guarantees of anonymity and confidentiality and protections for
			 whistleblowers.
			606.Interoperability
			 of databases and technologies
				(a)RecommendationsNot later than 3 years after the date of
			 enactment of this Act, the Board shall submit to the Director a recommended
			 plan to require interoperability among databases and technologies in each of
			 the forensic science disciplines among all levels of Government, in all States,
			 and with the private sector.
				(b)Establishment
			 and implementationUpon receipt of the recommendation from the
			 Board under subsection (a), the Director shall establish, in accordance with
			 section 101(e)(4), and implement a plan to encourage interoperability among
			 databases and technologies in each of the forensic science disciplines among
			 all levels of Government, in all States, and with the private sector.
				(c)OversightThe
			 Director, in consultation with the Board, shall evaluate and, as necessary,
			 update the plan established under subsection (b).
				607.Code of
			 ethics
				(a)Recommendations
					(1)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Board shall submit to the
			 Director a recommended code of ethics for the forensic science
			 disciplines.
					(2)RequirementsIn
			 developing a recommended code of ethics under paragraph (1), the Board
			 shall—
						(A)consult with
			 relevant qualified professional organizations; and
						(B)consider any
			 recommendations relating to a code of ethics or code of professional
			 responsibility developed by the Subcommittee on Forensic Science of the
			 National Science and Technology Council.
						(b)Establishment
			 and incorporationUpon receipt of the recommendation from the
			 Board under subsection (a), the Director shall—
					(1)in accordance
			 with section 101(e)(4), establish a code of ethics for the forensic science
			 disciplines; and
					(2)as appropriate,
			 incorporate the code of ethics into the standards for accreditation of forensic
			 science laboratories and certification of relevant personnel established under
			 this Act.
					(c)OversightThe
			 Director, in consultation with the Board, shall periodically evaluate and, as
			 necessary, update the code of ethics established under subsection (b).
				
